Citation Nr: 1520093	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disorder characterized as internal derangement.

2.  Entitlement to service connection for a right knee disorder characterized as internal derangement.

3.  Entitlement to service connection for bilateral hearing loss

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for heart disorders characterized as left ventricular hypertrophy (LVH) and repolarization abnormality.  

6.  Entitlement to service connection for diabetes mellitus, Type II. 

7.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Attorney Jeany Mark


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from September 1983 to December 1983, with all his service shown to be in National Guard and the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO), that denied entitlement to service connection for the enumerated issues.  The Board notes that the RO adjudicated heart disorders of LVH and repolarization abnormality as separate issues, but the Board has characterized them as a single issue encompassing all disorders of the heart.    

The issues numbered 2 through 7 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for hypertension has been raised by the record in October 2014 brief submitted by his attorney representing him, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

Prior to the promulgation of a decision by the Board, the appellant and his authorized attorney notified the Board, in writing, of his intent to withdraw his appeal of the issue of entitlement to service connection for a left knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for a left knee disorder are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in a faxed series of documents received October 2014 and before a final decision was promulgated by the Board, the appellant submitted a written statement indicating adjudication of the left knee claim was in error, stating "This is in error.  There has been no injury to my left knee."  His attorney representing him also submitted a statement in the same October 2014 faxed documents, averring that adjudication of the left knee claim is unwarranted as he does not have an injury to that knee and that an appeal for internal derangement of the knee should not be continued.  Thus the appellant and his attorney have withdrawn the claim for service connection for a left knee disorder and there remain no allegations of errors of fact or law for appellate consideration on this issue.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for a left knee disorder and this issue is dismissed. 


ORDER

The appeal of service connection a left knee disorder characterized as internal derangement is dismissed.


REMAND

The Board finds that additional development is warranted before it can decide the remaining issues on appeal. 

In this matter the appellant is noted to have served the entirety of his service in the United States Army National Guard (ARNG) and United States Army Reserves (Reserves), with confirmed active service shown by DD-214 to be from September 1983 to December 1983.  Available service department records show that his service in the ARNG, was from July 1983 to July 1998, beginning in Cleveland Ohio and ending in Bell, California.  His service in the Reserves extended from August 1998 to June 2004, with entry in Las Vegas, Nevada and assignments in Fort Lewis, Washington in May 2001 and Mattydale, New York.  

The available service treatment records are noted to show injuries apparently during training including in July 1986 when he hit his nose driving an APC into a tree, but showed no other injuries.  He was on temporary duty in June 1992.  He injured his right thumb presumably during training in July 1992 and again in August 1992.  ACTDUTRA was confirmed from July 8, 1992 to July 26, 1992 with no injuries traveling to and from this training.  In March 2001 he was noted to be unable to meet weight standards due to his heart diagnoses of LVH with repolarization abnormality.  On August 17, 2001, a DD-Form 689 revealed that he was placed on desk duty for one week and restricted from PT following an injury to his knee the previous day.  Likewise a DD-Form 3349 from July 2002 placed him on physical profile for right knee internal derangement, with restrictions on running distances.  Clearly these records reflect active duty assignments beyond that shown in his DD-214.  Additionally his retirement points history shows ARNG active duty under Title 32 U.S.C. state controlled from February 25, 1991 to March 25, 1991.  

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2014).

Reserve service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2014).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist must perform each year.  It can also refer to the Reservist's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2014).  Basically, this refers to the twelve four-hour weekend drills that each Reservist must perform each year. These drills are deemed to be part-time training.

Generally, an individual who has only Reserve service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2014), applicable to active duty, would not apply to ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 1111 , 1112, 1137 (West 2002); 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

The appellant specifically claims service connection is warranted for a right knee disorder of internal derangement as the result of an injury during annual training in August 2001 when he got in a motor vehicle accident, and he has submitted a copy of a private hospital report documenting a leg injury from an accident and a sick slip from his Reserve Unit confirming follow-up for the injury the next day and restricting him to desk duties.  However there are no records clearly confirming this accident took place during ACTUTRA.  Regarding his claimed hearing loss and tinnitus, he reports these disorders were caused by exposure to loud weaponry throughout his ARNG and Reserve career.  Regarding his heart disorders, he pointed out that these were diagnosed in March 2001 and were noted by his Reserve unit to warrant a waiver from running on the PT test.  Regarding his diabetes he has reported having symptoms of diabetes such as severe thirst, frequent urination and fatigue as early as 2003 when he was in the Reserves.  Regarding sleep apnea he indicated that although not formally diagnosed until after his retirement from the Reserves, he had symptoms of loud snoring and stopping breathing while asleep dating back to 1994.  He is noted to have submitted a September 2014 medical opinion from a private physician who links all his claimed disorders to active service.  

Although partial service treatment records (STRs) are of record, the appellant's complete service treatment records are currently missing.  A formal finding on the unavailability of complete service treatment records was added to the appellant's claims file in April 2013 following multiple unsuccessful PIES attempts to locate the complete records.  The appellant was notified of the unavailability of complete STRs and was requested to submit originals or copies of any STRs he may have.  He did submit some additional STRS in a set of documents faxed to the Board in October 2014.  However, the appellant and his attorney were not notified regarding alternate sources of evidence that could substitute for missing service treatment records; this fact was pointed out by the attorney in a brief included in the faxed documents received at the Board in October 2014.

When service treatment records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the appellant and his representative that he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Thus, on remand, the appellant and his attorney should be provided with notice of the possible alternate sources that could substitute for the missing records.

Additionally, remand is necessary to attempt to obtain complete service personnel records from the Veteran's ARNG and Reserve service and clearly identify all periods of ACTDUTRA and inactive duty for training (INACTDUTRA) beyond the period from September 1983 to December 1983, and hinted at in the above discussed STRs and physical profiles.  Identifying such periods of service is crucial to properly adjudicating all the appealed issues.  The Board notes that although the service treatment records have been confirmed to be unavailable by official sources, it does not appear that a full attempt has been made to identify his periods of ACTDUTRA and INACTDUTRA.  Thus, on remand, an effort must be made to confirm these periods.  This is particularly true for the right knee disorder which the appellant has alleged was the result of an injury sustained during ACTDUTRA in August 2001 at Fort Hunter Liggett, California and which he has submitted supporting medical documentation, including from his Reserve unit at this location.  Likewise, with regards to the claims for service connection for hearing loss and tinnitus, the Board notes that the periodic examinations do confirm findings suggestive of a hearing loss in the left ear dating back to a March 1991 quadrennial examination.  

Regardless of whether additional evidence of ACTDUTRA and INACTDUTRA is obtained, the appellant should be afforded a VA examination to address his claimed hearing loss, as the available evidence does suggest that during his active service from September 1983 to December 1983 included training in weaponry such as rifles and hand grenades.  Likewise examination of the remaining claimed issues should be conducted to address whether any such issue is caused or aggravated by any period of ACTDUTRA or INACTDUTRA. 


Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the appellant and his attorney explaining that his service treatment records are missing from the claims file.  The notice must explain alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel and buddy statements.

2.  Undertake all appropriate action to secure complete service personnel or alternative records through official channels.  In requesting the records, the RO should follow procedures prescribed in pertinent provisions of VA's Adjudication procedure manual, as well as 38 C.F.R. § 3.159(c)(2) (2014).  

3.  Verify all periods of ACTDUTRA and INACTDUTRA.  Reports of retirement points do not contain the necessary information in this regard.

4.  Thereafter, schedule the appellant for a VA audiological examination to determine the nature, extent, and etiology of any bilateral hearing loss and tinnitus.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

Following a review of the service and post service medical records, as well as the appellant's statements, the examiner must offer the following opinion: is it at least as likely as not (i.e. 50 percent or greater probability) that any hearing impairment to include bilateral hearing loss and tinnitus had its onset in or was aggravated beyond natural progression during any period of active service including from September 1983 to December 1983 and/or any additional periods of ACTDUTRA or INACTDUTRA or, in the alternative, is etiologically related to the appellant's active service or any incident therein including noise exposure from weaponry?

The examiner must provide robust rationales for each opinion.  The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so. 

5.  In regards to the claimed right knee disorder, schedule him for a VA examination to determine the nature and etiology of his claimed right knee disorder.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.  All necessary testing should be accomplished.  The examiner should provide an opinion as to whether there is at least as likely as not (50 percent or greater probability) that any such disability had its onset in active service, was aggravated by any period of active service, or is otherwise the result of disease or injury in service, including the alleged August 2001 accident at Fort Hunter Liggette, California, should further development confirm that this injury took place during a period of ACTDUTRA or INACTDUTRA.  

The examiner must provide robust rationales for each opinion.  The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so. 
 
6.  In regards of the remaining issues pertaining to heart disorders characterized as left ventricular hypertrophy (LVH) and repolarization abnormality; diabetes mellitus and sleep apnea, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed disabilities including heart disorders characterized as left ventricular hypertrophy (LVH) and repolarization abnormality; diabetes mellitus and sleep apnea.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions on the following:  

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disorder, Type 2 diabetes and/or any sleep apnea disorder identified upon examination had its onset in, or was aggravated beyond natural progression during any period of active service, or is otherwise the result of disease or injury during any period of active service, ACDUTRA, or INACDUTRA.   

The examiner must provide robust rationales for each opinion.  The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so. 
7.  Then readjudicate the claims, and if the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


